UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 Or 15(D) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 5, 2010 TRANSFER TECHNOLOGY INTERNATIONAL CORP. (Exact name of Registrant as specified in its charter) Delaware (State or other Jurisdiction of Incorporation or organization) 000-27131 (Commission File Number) 88-0381258 (IRS Employer I.D. No.) 2203 North Lois Avenue, Suite 704
